NO. 07-03-0507-CV

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL B

                                 FEBRUARY 11, 2004

                        ______________________________


                         BETTY ANN NEWBY, APPELLANT

                                         V.

              DAN MOSER, MOSER INVESTMENTS, MOSER AND
             STUBBLEFIELD INVESTMENTS; SHERIA EVANS; AND
         BRIAN SHINALL, D/B/A REAL ESTATE CONCEPTS , APPELLEES


                      _________________________________

         FROM THE 84TH DISTRICT COURT OF HUTCHINSON COUNTY;

                 NO. 35,167; HONORABLE JACK YOUNG, JUDGE

                       _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                             MEMORANDUM OPINION


      Appellant Betty Ann Newby, appearing pro se, has filed a Motion to Extend Payment

Date for Filing Fee, received by this court on January 21, 2004. We deny appellant’s

motion and dismiss the appeal.
       On December 2, 2003 appellant filed a Motion for Extension of Time to File Notice

of Appeal and Other Documents. The motion did not identify the trial court, state the case’s

trial court number, state the date of the judgment or order appealed from or state clearly

that appellant desired to appeal. Tex. R. App. P. 10.5(b)(2), 25.1(d). No filing fee was

submitted with the document. Nonetheless, we accepted it as a bona fide attempt to

invoke this court’s jurisdiction. See Verburgt v. Dorner, 959 S.W.2d 615 (Tex. 1997).


       By letter dated December 31, 2003, appellant was advised by the clerk of this court

that the filing fee had not been received. Appellant was directed to pay the filing fee on or

before January 15, 2004 and was advised that failure to pay the filing fee could result in

dismissal of the appeal. See Tex. R. App. P. 42.3. Appellant’s Motion to Extend Payment

Date for Filing Fee does not reasonably explain the need for an extension as required by

Tex. R. App. P. 10.5(b). The motion summarily states that appellant has a meritorious

appeal but cannot pay the filing fee until February 3, 2004. Moreover, that date has passed

and no filing fee has been received.


       Appellant is not excused by statute or the Rules of Appellate Procedure from paying

costs. Tex. R. App. P. 5. Appellant has failed to pay the filing fee as directed by this court.

All parties have had more than ten days’ notice that dismissal could result from appellant’s

failure to comply with the rules and this court’s orders. Tex. R. App. P. 42.3(c).

Accordingly, appellant’s Motion to Extend Payment Date for Filing Fee is denied and the

appeal is dismissed.


                                                   Per Curiam


                                             -2-